Citation Nr: 0523839	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  98-15 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral 
strain, with degenerative disc disease, currently evaluated 
as 40 percent disabling.

2.  Entitlement to an increased rating for right leg sciatic 
syndrome, currently evaluated as 40 percent disabling, for 
the period on and after March 25, 2003.

3.  Entitlement to an effective date earlier than March 25, 
2003, for the grant of a total rating due to individual 
unemployability (TDIU).

4.  Entitlement to permanency of the TDIU.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1968 to 
March 1972 with additional prior, unverified service of less 
than 3 months, as reported on his DD 214.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal of a February 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wilmington, Delaware.  In that decision, the RO 
denied the veteran an increased rating greater than 10 
percent for lumbosacral strain.

In September 1999, the Board remanded this matter to the RO 
for further development.  In a February 2000 rating decision, 
the RO granted an increased rating to 40 percent for 
lumbosacral strain, effective September 3, 1997, the date of 
claim for increase.

In a December 2000 decision, the Board denied an increased 
rating greater than 40 percent for the veteran's service-
connected lumbosacral strain.  It also remanded to the RO the 
veteran's claim for entitlement to TDIU.  The veteran 
appealed the denial of his claim to the United States Court 
of Appeals for Veterans Claims (Court), which, in March 2001, 
granted an Unopposed Motion for Partial Remand filed by 
counsel for the Secretary, vacating the portion of the 
Board's decision that denied an increased evaluation for 
lumbosacral strain, and remanded the case for Board review 
and action consistent with the Veterans Claims Assistance Act 
of 2000 (VCAA).  

Thereafter, in January 2002, the Board remanded the veteran's 
increased rating claim for his low back to the RO for 
additional development and notice consistent with the 
provisions of the VCAA.

In a Supplemental Statement of the Case (SSOC) dated in July 
2003, the RO granted service connection for sciatic syndrome 
of the right leg and awarded a 40 percent disability rating, 
effective March 25, 2003.  The veteran's combined rating for 
his lumbosacral spine disability was noted as 60 percent (40 
percent disabled for orthopedic manifestations under 38 
C.F.R. § 4.71a, Diagnostic Code 5292, and 40 percent disabled 
for neurological manifestations under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520), effective March 25, 2003.  The RO also 
granted entitlement to TDIU, effective March 25, 2003.

The Board notes that the veteran's low back disability claim 
on appeal has included complaints and contentions with 
respect to both orthopedic and neurologic symptomatology.  
While the veteran has not appealed the RO's grant of service 
connection for sciatic syndrome of the right leg, and the 
rating of 40 percent assigned thereto, the Board considers 
this issue as a part of the veteran's overall increased 
rating claim for his low back disability.  As such, the Board 
will additionally consider the issue as being on appeal.

Finally, the Board notes that, following the July 2003 SSOC, 
the RO issued a letter notifying the veteran that he had been 
awarded entitlement to a TDIU.  In that letter the RO also 
advised the veteran that he had awarded Dependents' 
Educational Assistance (DEA) under 38 U.S.C.A. Chapter 35.

Shortly thereafter, the veteran's representative submitted a 
statement indicating that the veteran wished to establish the 
permanency of the total rating based on his service-connected 
back disability.  This statement was accepted by the RO as a 
Notice of Disagreement regarding the March 2003 rating 
decision.

Thereafter, in July 2004, the RO issued a Statement of the 
Case (SOC) regarding that issue.  However, in that document, 
the RO explained that the veteran had, in fact, already been 
awarded a permanent and total disability rating for his 
service-connected back disability.  Nevertheless, the 
veteran's representative subsequently submitted a VA Form 9 
intending to perfect his appeal as to that issue.

As will be explained in greater detail below, the Board has 
determined that, because permanency of the veteran's total 
rating has already been granted by the RO, the veteran's 
appeal with respect to this issue should be dismissed.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected lumbosacral strain with 
degenerative disc disease is  shown to be manifested by no 
more than severely disabling intervertebral disc syndrome 
with recurring attacks and intermittent relief. 

3.  Beginning on and after March 25, 2003, the service-
connected lumbosacral strain with degenerative disease is 
also shown to be manifested by moderately severe neurological 
deficit in the right lower extremity.

4.  Prior to March 25, 2003, the veteran's service-connected 
disability did not render him unable to secure or maintain 
substantially gainful employment.

5.  In a September 2003 letter, the RO granted entitlement to 
a permanent and total disability rating based on the service-
connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
rating for the service-connected lumbosacral strain with 
degenerative disc disease are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5293 (2002, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

2.  The criteria for a separate rating in excess of 40 
percent for right leg radiculopathy have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124(a), 
Diagnostic Code 8520 (2004).

3.  The criteria for an effective date earlier than March 25, 
2003, for a grant of a total disability rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 5110; 38 
C.F.R. §§ 3.400, 4.16 (2004).

4.  With respect to the matter of the entitlement to 
permanency of the total rating, the benefit sought on appeal 
has been granted by the RO and there is no remaining case or 
controversy over which the Board has jurisdiction; thus, the 
matter is dismissed.  38 U.S.C.A. § 7105 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & West 2004).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in this case.  By virtue of the 
September 1998 and February 2004 statement of the case, and 
February 2000, July 2003, February 2004, November 2004 
supplemental statement of the case, and October 1999, 
December 2000, July 2002, September 2003, July 2004 
correspondence from the RO, the veteran has been given notice 
of the evidence necessary to substantiate his claim on 
appeal.

In particular, the Board notes evidence development letters 
dated in July 2002 and July 2004, in which the veteran was 
advised of the type of evidence necessary to substantiate his 
claims on appeal.  In these letters, the veteran was advised 
of his and VA's responsibilities under the VCAA, including 
what evidence should be provided by the veteran, and what 
evidence should be provided by VA.  The veteran was also 
advised to identify any additional evidence that he believed 
might be relevant to his claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) 
essentially held that VA must provide VCAA notice prior to an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that, where, as in the case currently 
before the Board, VCAA notice was not mandated at the time of 
the initial AOJ decision, the AOJ did not err in providing 
such notice after the initial denial.  Pelegrini v. Principi, 
at 120, 122-4.  The Court went on to say, that "there is no 
nullification or voiding requirement [of RO decisions issued 
prior to VCAA notice] either explicit or implicit in this 
decision."  Id.  The Court has since reiterated that delayed 
notice will not ordinarily prejudice a claimant, and that a 
sufficient remedy for inadequate notice was for VA to take 
actions that ensured that the required notice was ultimately 
provided.  Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App., April 14, 2005).

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  If he submitted additional evidence 
substantiating his claim, he would have received the same 
benefit as if he submitted the evidence prior to initial 
adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

Furthermore, the Board finds that, to the extent possible, 
all obtainable evidence identified by the appellant has been 
obtained and associated with the claims folder and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  
 
Therefore, the Board finds that VA has fully satisfied the 
requirements of the VCAA by apprising him as to the evidence 
needed, and in assisting him in the development of his claim.  
38 U.S.C.A. §§ 5103 and 5103A (West 2002).  

Factual Background

Service medical records reflect that the veteran was treated 
on a number of occasions for chronic low back pain; he was 
reported to be asymptomatic at separation.

In May 1977, the RO granted service connection for 
lumbosacral strain and assigned a 10 percent disability 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5295.  That evaluation became effective in March 1977.

At the time of VA examination in March 1982, the veteran 
complained of intermittent low back pain, attributed by the 
examiner to mechanical factors.  It was noted that there was 
minimal tenderness and the X-ray study was essentially 
normal.  The veteran's symptoms were reported to have been 
exacerbated 2 years earlier after he lifted a television set.

On September 3, 1997, the RO received the veteran's informal 
claim for an increased rating for his service-connected back 
disability.

In support thereof, private treatment records dated from 1994 
to 1997 were submitted.  These records reflect that the 
veteran underwent chiropractic therapy for discomforts 
including his service-connected back disability.  The veteran 
complained of low back pain, off and on, worse with lifting.  
Few objective findings were recorded by the chiropractor.

In September 1997, a VA examination was conducted.  It was 
noted that the veteran had not worked since December 1996 
because of symptoms associated with his low back.  The 
veteran was a furniture salesperson.  The examiner noted a 
history of an injury to the thoracic spine.  The veteran 
complained of chronic low back pain and denied experiencing 
any radiation to the extremities.  He reported that 
chiropractic therapy helped in the past, but not currently.  
He indicated that an injection had not alleviated his pain.  
The veteran reported taking Ultram three times per day.

On physical examination, the veteran was described as being 
quite large with a protuberant abdomen.  Forward flexion of 
the lumbar spine was to 55 degrees as measured at the L-1 
area of the lumbar spine with 25 degrees of flexion to the 
sacrum.  The examiner indicated that true forward flexion was 
to 30 degrees.  Back extension was to 10 degrees.  Bilateral 
lateral bending was to 10 degrees.  All ranges of motion were 
accompanied by low back pain.  Axial compression did not 
result in spinal symptomatology.  Palpation of the lumbar 
spine revealed tenderness over all lumbar paravertebral 
muscles to include the sacroiliac joints.  Ranges of motion 
both seated and standing were consistent; the veteran could 
reach the mid tibias.  Muscle strength was unremarkable.  The 
examiner observed that the veteran's symptoms increased with 
strength testing on the right lower extremity.   There were 
no radiating symptoms.  The patella and Achilles reflexes 
were symmetrically reactive.  There was no measurable 
atrophy.  The veteran performed straight leg raises to 85 
degrees in the seated position and to 40 degrees in the 
supine position with symptoms in the low back.  The diagnoses 
were symptomatic arthrofibrosis of the lumbar spine, 
degenerative joint disease of the lumbar spine, and rule out 
disc pathology and/or spinal stenosis.  The examiner 
commented that the veteran had functional weakness.

A computed tomography (CT) scan of the lumbar spine dated in 
October 1997 revealed degenerative joint disease of the 
lumbar spine at L2, L3, L4, and L5 areas of the spine.  There 
was bilateral facet arthropathy from L2 to S1, a small 
bulging disk at L3-L4, and a huge bulging disc at L4-L5.  
There was no central stenosis or lateral stenosis or disc 
herniation.

Records dated in June 1998 from Barker Therapy and 
Rehabilitation reflect treatment of back complaints, with an 
onset 2 or 3 weeks earlier.  Findings included moderate 
muscle spasm, decreased lumbar lordosis, and unremarkable 
gait.  The veteran was able to flex to the level of the 
patella, had 0 degrees of extension, and right and left 
rotation to 20 degrees

The record includes VA treatment records spanning from 1992 
to 1999, which show that the veteran was seen and treated for 
chronic low back pain, among other things.   In September 
1992, the veteran was hospitalized.  It was noted that the 
veteran was an auctioneer and that he had fallen off his 
platform that same month.  The veteran struck the back of his 
head and complained of slight midback pain where he 
reportedly fell back into a chair.  On physical examination, 
there was no costovertebral angle or spinal tenderness.  A 
neurological evaluation dated in November 1998 revealed that 
there was no atrophy or weakness in the lower extremity 
muscles.   Stretch reflexes showed normal knee and ankle jerk 
on both sides.

VA records dated in May 1999 reflect that an injection of 
trigger points resulted in 50 percent relief of pain.  A July 
1999 consultation report showed complaints of increased back 
pain on the right side radiating down to the right thigh and 
leg posteriorly.  The veteran reported that the pain was more 
severe in the morning making it difficult for him to get out 
of bed.  He characterized the pain as being 10/10.  The 
veteran reported some relief with ice.  It was noted that the 
veteran occasionally performed two low back exercises.  He 
stated that a trigger point injection provided no relief.  A 
physical examination revealed, in pertinent part, that the 
veteran had a protuberant abdomen and a lordotic curve.  His 
gait was described as non-deviating.  There was no trunk 
bending; trunk bending was 75 percent of normal with pain.  
Lower extremity strength was good, and sensation was intact.   
Straight leg raising was to 90 degrees in the sitting 
position.  The veteran complained of low back pain with the 
straight leg raises.  The assessment was chronic low back 
pain.  The examiner noted that the veteran had been employed 
as a furniture distributor, a job that involved lifting heavy 
furniture.  The examiner commented that the veteran was able 
to perform back exercises.  The veteran demonstrated slight 
tenderness of lower lumbar spine and paraspinal muscles.

In October 1999, the veteran claimed that a TENS unit had 
alleviated some of his low back pain and that he was able to 
assist his spouse with household chores.   Trunk mobility was 
75 percent of normal, and straight leg raises were to 90 
degrees in the sitting position.  There was no sciatic nerve 
tension.  There was good strength of the bilateral lower 
extremities.  The veteran's gait was nonantalgic.  The 
assessment was chronic low back pain.

During another VA examination conducted in December 1999, the 
veteran reported that the back pain was located in the lower 
back midline and that the pain was worse in the morning 
accompanied by stiffness.  The pain was chronic.  Because of 
the pain, the veteran indicated that he was limited to 
sitting for about an hour before feeling pain.  He claimed 
that his pain was aggravated by prolonged standing, bending, 
stooping and lifting.  Mopping the floor and running a vacuum 
cleaner were uncomfortable.  The veteran stated that he was 
able to engage in required activities, but found it painful 
to perform them.  It was noted that the veteran had been 
employed as an auctioneer, that the prolonged standing and 
lifting of objects aggravated his back, that he resigned from 
that position in 1997, and that he had not been employed 
since that time.  The veteran's current treatment plan 
consisted of a back support brace, a TENS unit, Percocet up 
to 3 or 4 per day, Tylenol, weight loss, and increased 
activity for the purpose of accomplishing the weight loss.  

On physical examination, the veteran stood erect.  His gait 
was well coordinated.   The examiner observed that the 
veteran had a protuberant abdomen and weighed 248 pounds.  
Forward flexion of the lumbosacral spine was to 40 degrees, 
back extension to 20 degrees.  Right bending was to 20 
degrees, and left bending to 15 degrees.  The veteran 
reported pain at the end of ranges of motion particularly 
when rising from forward bending.  Straight leg raising on 
the right was to 60 degrees on the left to 55 degrees.  When 
raising the leg on the left, the veteran complained of low 
back pain at the end of the range.  There was no lower 
extremity radiation of pain.  The examiner concluded that the 
clinical findings indicated that there was negative straight 
leg raising test.  The Faber test and hip flexion was to 100 
degrees with low back pain.  Hip rotation and knee motion 
were satisfactory without complaints of pain.  Patellar 
reflexes were trace on the right and left.  The Achilles 
reflexes were plus 1 on the right and left.  There was no 
motor weakness or sensory deficit in the lower extremities.  
The examiner observed that the veteran demonstrated 
limitation of motion with pain consistent with the 
examination findings when changing positions to remove and 
put on his pants and shoes.  The examiner indicated that he 
reviewed the veteran's claims file.  The diagnostic 
impressions were degenerative joint and disk disease, 
multiple levels of lumbosacral spine and chronic lumbosacral 
strain.

As to functional loss due to pain, the examiner recorded that 
the veteran had significant restriction in prolonged 
standing, walking and sitting and significant restriction in 
bending and lifting.  The examiner added that the veteran's 
current back disability was responsible for significant 
restriction in motion, strength, endurance, and speed of 
activity due to pain from the underlying diagnoses.  It was 
further noted that the veteran's back disability was not 
responsible for incoordination.  The examiner noted that the 
veteran's complaints of pain were supported by the CT scan 
findings and his behavior during the examination.  As to 
employability, the examiner stated that the veteran's ability 
to work was limited by his back disability and that he would 
be limited to sedentary to light duty type of work with no 
bending or lifting and no prolonged sitting, walking or 
standing.

In a rating action dated in February 2000, the RO increased 
the veteran's service-connected back disability to 40 
percent.  That evaluation became effective in September 1997, 
the date of claim for increase.

VA outpatient treatment records dated February 2000 to 
January 2001 reflect treatment for a variety of disorders, 
including low back pain.

In his February 2000 claim for TDIU, the veteran wrote that 
he last worked fulltime in September 1997 as a furniture 
salesman.

In January 2001 the veteran underwent a VA Social and 
Industrial Survey.  In regards to the veteran's back disorder 
the examiner commented that the veteran spoke positively 
about his back disorder and pain.  He noticed that the 
veteran shifted quite frequently in his seat.  When 
questioned about it, the veteran stated that his shifting was 
due to his back pain.   He stated that he worked in the 
furniture business until January 1997 when the business 
closed.  He then worked for another furniture company as a 
manager, a job that required that he had to help load 
furniture.  He noted that he could no longer continue such 
duties as of November 1997.  

The November 2002 decision of an Administrative Law Judge 
awarded the veteran Supplemental Security Income (SSI), 
effective July 22, 1998.  In that decision, it was noted that 
the veteran had reported last working in November 1997, but 
that he had amended his claim to assert that he had been 
unemployable since July 22, 1998, which was the date of his 
application for SSI benefits.

During a March 2003 general VA examination, the veteran 
complained of severe back pain, which radiated to his right 
hip and his right leg.  

Physical examination of the veteran showed that his posture 
and gait were within normal limits except he had a slow gait 
and limped on his right leg due to back pain.  No tenderness 
of any particular joint was noted.  In regards to his 
neurological functioning, he was alert, awake and oriented 
times three.  Deep tendon reflexes were 2+ bilaterally.  
Sensory examination was within normal limits bilaterally and 
plexuses were downgoing bilaterally.  Straight leg raising 
test was positive bilaterally.  The pertinent diagnosis was 
chronic back pain with possible radiculopathy.  The examiner 
opined that the veteran's back pain was the most active issue 
as it limited his day to day activities, disturbed his sleep 
and prevented him from sitting or standing for long periods 
of time.

On March 25, 2003 the veteran underwent a VA orthopedic 
examination.  In addition to complaints of pain, the veteran 
reported muscle spasms in the morning which reached a level 
of 10/10 unless he took Percocet.  He also reported the use 
of a back brace, TENS unit and cane.  

Upon examination, the examiner noted that the veteran was 
grossly overweight.  Range of motion of the lumbosacral spine 
was 10 degrees forward flexion, 10 degrees of extension, 5 
degrees of bending to the right, and 5 degrees of bending to 
the left with pain on all motions.  He did not reverse his 
lumbar lordosis on forward flexion.  There was moderate 
tenderness in the lumbosacral area and increased tenderness 
in the right gluteal area.  Patellar reflexes were absent on 
both sides.  Achilles reflexes were trace right and left.  
The sitting root test was negative to 60 degrees on the left 
and at 45 degrees on the right it was positive with radiating 
posterior thigh and leg pain.  There was a giving away type 
of weakness of the dorsiflexors of all toes, both feet and of 
the plantar flexors of all toes of the right foot.  Muscle 
strength was otherwise intact.  There was decreased sensation 
to touch to a slight degree in a stocking distribution over 
the right foot from the toes to the ankle, and along the 
lateral aspect of the right leg.  The diagnostic impression 
was degenerative joint and disc disease at multiple levels of 
the lumbosacral spine, with right sciatica syndrome.  The 
examiner opined that under the present circumstances, the 
veteran would not be able to obtain or maintain any gainful 
employment.

In March 2003 the veteran also underwent a VA neurology 
examination.  The veteran reported that the number of 
exacerbations of sciatica had increased over the years.  Upon 
examination, he was able to get out of a chair without using 
his arms but the movement caused pain.  He was able to walk 
on his toes and heels but that movement also caused pain.  He 
could not squat or rise.  Truncal range of motion was less 
than 20 degrees in all spheres due to pain.  He had normal 
motor strength in both feet but sensation was absent in the 
feet to the mid leg.  He also had absent ankle reflexes.  
Deep tendon reflexes at the knees were 2+.  Plantar responses 
were flexion on the left and neutral on the right.  He had 
evidence of disc disease on prior imaging studies.  He 
exceeded the weight and girth limitation for current imaging 
whether by CT scan or magnetic resonance imaging (MRI) 
testing.  The examiner opined that the veteran's history was 
consistent with L4-L5 and L5-S1 radiculopathy.  The examiner 
further commented that the veteran was unable to perform any 
gainful employment due to pain.  

VA outpatient treatment notes dated July 2003 to September 
2004 reflect continuing complaints and treatment for lumbar 
radiculopathy.

Entitlement to an increased rating for lumbosacral strain, 
with degenerative disc disease, currently evaluated as 40 
percent disabling

The veteran is seeking an increased rating for his service-
connected lumbosacral strain with degenerative disc disease.  
He essentially contends that the symptoms of his disability 
are more severe than is contemplated by the 40 percent rating 
currently assigned.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

During the pendency of the veteran's appeal, a revised rating 
schedule for disabilities of the spine became effective on 
September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 
2003) (to be codified at 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243).  

The Board notes that the provisions of Diagnostic Code (DC) 
5293 (which pertained to intervertebral disc syndrome) had 
been previously changed, effective from September 23, 2002.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002).  However, 
those changes were later incorporated into the revised 
regulations for rating disabilities of the spine that became 
effective on September 26, 2003, and DC 5293 was renumbered 
and revised at 38 C.F.R. § 4.71a, Diagnostic Code 5243.  See 
68 Fed. Reg. 51,454-51,456.  

In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), the 
Court held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied 
absent Congressional intent to the contrary or if the 
Secretary of VA has indicated otherwise. 

However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003); see also 
VAOPGCPREC 7-2003 (Nov. 19, 2003), (finding that the Karnas 
rule conflicts with Supreme Court and Federal Circuit 
precedent "insofar as it requires VA to apply the version of 
a statute or regulation most favorable to a claimant when a 
statutory or regulatory change is silent as to application"). 

Thus, the amendments to the regulations at issue in the 
present case cannot be construed to have retroactive effect 
unless their language requires this result.  See Kuzma, 341 
F.3d at 1328 (citing Landgraf v. USI Film Prods., 511 U.S. 
244 (1994)).  Here, there is no such language in the 
amendments.

Consequently, the Board has considered whether an increased 
evaluation may be warranted under either the old or new 
version of the schedule for rating disabilities of the spine.  
The Board recognizes, however, that application of the newer 
regulations can be no earlier than the effective date of the 
change.

The Board also notes in passing that the veteran was provided 
notice of the changes in regulations in the SSOCs issued in 
July 2003 and February 2004.  Thus, the Board finds that it 
may proceed with a decision on the merits of the veteran's 
claim, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard v 
Brown, 4 Vet. App. 384, 393-394(1993).  

In this case, the veteran's chronic lumbosacral strain with 
degenerative disc disease has been evaluated by the RO as 40 
percent disabling under 38 C.F.R. § 4.71a, DC 5293, which 
sets forth the criteria for rating intervertebral disc 
syndrome.  Under that code, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  38 C.F.R. 4.71a, DC 5293 (2002).  

The Board notes that, under the old criteria, lumbosacral 
strain could be evaluated under DC 5295.  Under this code, a 
40 percent evaluation is warranted where the disorder is 
severe, with listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
flexion, loss of lateral motion, arthritic changes or 
narrowing or irregularity of intervertebral spaces, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, DC 5295.  A 40 percent evaluation was the 
maximum disability rating available under that code.

Under the old criteria for evaluating disabilities of the 
spine, DC 5292 assigned ratings based on limitation of motion 
in the lumbar spine.  Under that Diagnostic Code, a 10 
percent evaluation was warranted for slight limitation of 
motion, a 20 percent evaluation was warranted for moderate 
limitation of motion, and a 40 percent evaluation was 
warranted for severe limitation of motion.  A 40 percent was 
also the maximum disability rating available under that code.

As noted hereinabove, effective from September 23, 2002, the 
provisions of DC 5293 were changed.  See 67 Fed. Reg. 54345- 
54349 (August 22, 2002).  Under that new version, 
intervertebral disc syndrome (preoperative or postoperative) 
is evaluated either on the total duration of incapacitating 
episodes over the past 12 months under DC 5293, or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  

For intervertebral disc syndrome manifested by incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent evaluation is warranted; 
with incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months, a 40 percent evaluation is warranted; and with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months, 
a 20 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of 
evaluations under DC 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  

Effective on September 26, 2003, DC 5293 was renumbered and 
revised at 38 C.F.R. § 4.71a, DC 5243.  Under that code, 
intervertebral disc syndrome is to be evaluated either under 
the new general rating formula for diseases and injuries of 
the spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes, which became 
effective on September 23, 2002.  

Under the new general rating criteria for disabilities of 
the spine, a 10 percent evaluation is warranted for forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, forward flexion of the 
cervical spine greater than 30 degrees but not greater than 
40 degrees; or combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 
degrees; or, combined range of motion of the cervical spine 
greater than 170 degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of 
height.  

A 20 percent evaluation is warranted for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees, or forward flexion of the cervical 
spine greater than 15 degrees but not greater than 30 
degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

A 30 percent evaluation is warranted for forward flexion of 
the cervical spine to 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.  A 40 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent evaluation is 
warranted for unfavorable ankylosis of the entire spine.  38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2004).

The Board notes that, under the new criteria for evaluated 
disorders of the spine, the only basis for awarding an 
evaluation in excess of 40 percent is if the service-
connected disability is manifested by unfavorable ankylosis 
of the spine.  However, having reviewed the complete record, 
the Board finds that repeated physical examination and 
diagnostic studies have failed to reveal any evidence of 
either favorable or unfavorable ankylosis.  Although VA 
examination has repeatedly revealed evidence of severe 
limitation of motion in the lumbosacral spine, it appears 
that physical examination, x-rays, and other diagnostic 
studies have not shown evidence of ankylosis of the spine.  
Thus, the Board concludes that the preponderance of the 
evidence is against assigning an increased schedular 
evaluation under the general criteria for rating disabilities 
of the spine that became effective on September 26, 2003.

The Board has also considered whether an increased rating may 
be available under the alternative criteria for rating 
intervertebral disc syndrome based on incapacitating 
episodes.  However, in Note 1 of that criteria, it is 
explained that an incapacitating episode is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician. 

In this case, the Board finds that the veteran's treatment 
records and the reports of VA examinations are negative for 
any suggestion that a physician has prescribed bed rest as 
treatment for the service-connected back disorder.  In 
addition, the veteran has never reported having been 
prescribed bed rest due to his service-connected disability.  
Therefore, the Board finds that the preponderance of the 
evidence is also against granting an increased rating based 
on incapacitating episodes.

In light of the aforementioned findings, the Board has 
considered whether an evaluation in excess of 40 percent may 
be available under the old criteria for rating disabilities 
of the spine.  However, as noted above, a 40 percent 
evaluation is the maximum disability rating available under 
DC 5292 and under DC 5295.  

The Board has considered whether a 60 percent evaluation is 
warranted based on the old criteria of DC 5293, which 
provides for a 60 percent rating for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc, 
little intermittent relief.  

In this regard, the Board notes the report of the September 
1997 VA examination in which range of motion was found to be 
from 30 degrees flexion to 10 degrees extension.  Some 
tenderness was also found over all paravertebral muscles.  
However, it was also noted that there were no radiating 
symptoms, and that patella and Achilles reflexes were 
symmetrically reactive.  There was also no measurable 
atrophy. 

VA outpatient treatment records show continued complaints of 
back pain, but neurological evaluation conducted in November 
1998 revealed no atrophy or weakness in the lower extremity 
muscles.  Reflex testing also revealed normal knee and ankle 
jerk on both sides.  Although the veteran first complained of 
pain radiating into the right lower extremity in July 1999, 
several physical examinations conducted throughout 1999 
continued to be negative for findings consistent with 
persistent intervertebral disc syndrome.

The Board recognizes that the reports of the March 2003 VA 
orthopedic and neurological examinations did demonstrate a 
significant worsening of the veteran's service-connected back 
disability.  However, the Board finds the results of these 
examinations to be consistent with a finding of 
intervertebral disc syndrome that is no more than severely 
disabling with recurring attacks and intermittent relief.

In this regard, the Board notes that the report of the March 
2003 orthopedic examination shows that range of motion was 
from 10 degrees of forward flexion to 10 degrees of 
extension.  Tenderness was also noted in the lumbosacral area 
and in the right gluteal area.  Also patella reflexes were 
found to be absent on both sides, and Achilles reflexes were 
trace on the right and left.  The examiner noted decreased 
sensation to light touch over the right foot and along the 
lateral aspect of the leg.  The examiner also noted a giving 
away type weakness of the dorsiflexors of all toes of both 
feet, and of the plantar flexors of the right foot.  However, 
muscle strength was otherwise found to be intact, and, 
although the veteran reported experiencing muscle spasm in 
the morning, no objective findings of muscle spasm were noted 
in the report.

Similarly, the report of the March 2003 neurological 
examination is also negative for objective findings of muscle 
spasm.  It was also noted that he had normal motor strength 
in both feet, but that sensation was absent in the feet to 
the mid leg.  Ankle reflexes were also found to be absent.  
However, deep tendon reflexes at the knees were found to be 
+2, and he was able to walk on his toe and heels, although he 
reported experiencing pain while doing so.

In short, the Board is cognizant that these two examinations 
revealed absent reflexes and loss of sensation in the lower 
extremities due to the service-connected back disability.  
However, they also revealed only a slight loss of strength 
and no objective evidence of muscle spasm.  Therefore, the 
Board finds that the degree of disability demonstrated during 
these examinations is consistent with a finding of 
intervertebral disc syndrome that is no more than severely 
disabling with recurring attacks and intermittent relief.

Consequently, the Board further finds that the preponderance 
of the evidence is against granting a 60 percent rating for 
intervertebral disc disease which is pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  

The Board notes that, under the version of DC 5293 that 
became effective on September 23, 2002, Note (1) required 
that separate evaluations must be considered for objective 
neurologic manifestations.  Neurological manifestations were 
defined as neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  The Board notes that a separate rating based on 
neurological abnormalities is also contemplated by the 
general rating criteria that became effective on September 
26, 2003.

The record reflects that a separate disability rating of 40 
percent has already been awarded by the RO based on 
radiculopathy in the right lower extremity.  The issue of 
whether a higher evaluation is warranted for that disability 
will be addressed in greater detail in a separate section 
below.  At this time, the Board will consider whether a 
separate rating is warranted based on radiculopathy in the 
left lower extremity.

In this regard, the Board notes that evaluation under the 
earlier criteria for intervertebral disc syndrome, which was 
discussed above, encompassed the neurological manifestations 
in the rating criteria, and the Board believes that a 
separate evaluation prior to September 23, 2002 would violate 
the rule against pyramiding.  See 38 C.F.R. § 4.14 (2004)

The Board has considered whether a separate rating is 
warranted for the left lower extremity since September 2002 
under the provisions of 38 C.F.R. § 4.121a, DC 8520 (2004) as 
analogous to impairment of the sciatic nerve.  Under DC 8520, 
pertaining to paralysis of the sciatic nerve, mild incomplete 
paralysis warrants a 10 percent disability rating, moderate 
incomplete paralysis warrants a 20 percent disability rating, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.

As noted above, the first complaints of pain radiating into 
the right lower extremity appear to have been documented in a 
July 1999 VA consultation report.  However, the record has 
remained negative for any subjective complaints of pain 
radiating into the left lower extremity since that time.

During the VA examinations conducted in March 2003, the 
veteran specifically complained of pain radiating into his 
right lower extremity.  However, no such complaints were 
noted with respect to the left lower extremity.  The report 
of the March 2003 VA general medical examinations revealed 
that he was found to have a limp on the right, but that his 
gait was otherwise found to be within normal limits.  

The March 2003 VA orthopedic examination revealed that 
patellar reflexes were absent on both sides, and that 
Achilles reflexes were trace on both sides, but sensory 
examination was normal with respect to the left lower 
extremity.  Some giving away type weakness was noted in the 
dorsiflexors of both feet, but muscle strength was otherwise 
found to be intact.  The examiner specifically noted a 
diagnosis of right sciatica syndrome, but no such diagnosis 
was indicated with respect to the left lower extremity.  In 
the report of the March 2003 VA neurological examination, the 
examiner noted some loss of sensation in both lower 
extremities, and absent ankle reflexes on both sides.  
However, the veteran's subjective complaints of pain were 
again limited to the right lower extremity.  

In short, the record reflects that some objective 
neurological findings were noted in the reports of these 
examinations with respect to the left lower extremity, such 
as absent reflexes and some loss of sensation.  However, 
there continue to be no subjective complaints of pain 
radiating into the left lower extremity, and no objective 
findings of weakness or atrophy in the left lower extremity.  
Most significantly, although VA examiners have specifically 
noted diagnoses of right lower extremity sciatica or 
radiculopathy, no examiner has noted such a diagnosis with 
respect to the left lower extremity.  

Therefore, the Board concludes that symptomatology 
demonstrated in the left lower extremity is consistent with a 
finding of no more than slight incomplete paralysis sciatic 
nerve, which does not warrant a separate compensable rating 
under DC 8520.

The Board notes that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10.  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40.  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.

The Board has considered whether these provisions would 
support the assignment of an increased rating, as 
contemplated by the Court in Deluca.  However, although there 
have been complaints of pain and weakness due to the service-
connected back disability, the Board believes that the 
objective clinical findings do not reflect a degree of 
impairment which would allow for the assignment of additional 
disability under 38 C.F.R. §§ 4.40 or 4.45.  Furthermore, 
although pain on motion has been found, the Board believes 
that the additional limitation of motion caused by that pain 
is already contemplated the assignment of a 40 percent rating 
under DC 5293.  

In summary, the Board finds that the preponderance of the 
evidence is against entitlement to an evaluation in excess of 
40 percent for the service-connected lumbosacral strain with 
degenerative disc disease under either the new or old 
criteria for rating disabilities of the spine.  The Board 
further finds that preponderance of the evidence is against 
the assignment of separate compensable rating under DC 8520 
based left lower extremity radiculopathy.

Entitlement to an increased rating for right leg sciatic 
syndrome, currently evaluated as 40 percent disabling, for 
the period on and after March 25, 2003

As discussed above, under the version of DC 5293 that became 
effective on September 23, 2002, Note (1) required that 
separate evaluations must be considered for objective 
neurologic manifestations.  Neurological manifestations were 
defined as neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  The Board notes that a separate rating based on 
neurological abnormalities is also contemplated by the 
general rating criteria that became effective on September 
26, 2003.

The record reflects that a separate disability rating of 40 
percent has already been awarded by the RO based on 
radiculopathy in the right lower extremity, effective March 
25, 2003.  It has been rated under the provisions of 38 
C.F.R. Part 4, DC 8520.  

The Board notes that the evaluation under the earlier 
criteria for intervertebral disc syndrome, which was 
discussed above, encompassed the neurological manifestations 
in the rating criteria.  Thus, a separate evaluation prior to 
September 23, 2002 would violate the rule against pyramiding.  
See 38 C.F.R. § 4.14 (2004)

It appears that the RO assigned an effective date of March 
25, 2003, based on the fact that the VA orthopedic 
examination on that date was the first evidence of record 
demonstrating that a separate compensable rating was 
warranted based radiculopathy in the right lower extremity.  

The veteran did not subsequently disagree with the effective 
date assigned for the separate evaluation.  Thus, this 
discussion is limited to whether an increased evaluation is 
warranted beginning on and after March 25, 2003.

Under DC 8520, pertaining to paralysis of the sciatic nerve, 
moderately severe incomplete paralysis warrants a 40 percent 
disability rating, and severe incomplete paralysis with 
marked muscular atrophy warrants a 60 percent disability 
rating.  An 80 percent disability rating is warranted for 
complete paralysis, where the foot dangles and drops, there 
is no active movement possible of the muscles below the knee, 
and flexion of the knee is weakened or (very rarely) lost.  
See 38 C.F.R. § 4.121a, DC 8520 (2004).

The March 2003 VA neurological examination revealed that the 
veteran was able to walk on his toes and heels but the 
movement caused pain.  He could not squat or rise.  Truncal 
range of motion was less than 20 degrees in all spheres due 
to pain.  He had normal motor strength in both feet but 
sensation was absent in the feet to the mid leg.  He also had 
absent ankle reflexes.  Deep tendon reflexes at the knees 
were 2+.  Plantar responses were flexion on the left and 
neutral on the right.  No objective findings of atrophy were 
noted.

The March 2003 orthopedic examination showed tenderness in 
the right gluteal area.  Patella reflexes were found to be 
absent, and Achilles reflexes were trace.  The examiner noted 
decreased sensation to light touch over the right foot and 
along the lateral aspect of the leg.  The examiner also noted 
a giving away type weakness of the dorsiflexors of all toes, 
and of the plantar flexors of the right foot.  However, 
muscle strength was otherwise found to be intact, and no 
findings of atrophy were noted with respect the right lower 
extremity.

In short, the evidence reflects that the veteran's 
radiculopathy in the right lower extremity is manifested by 
absent reflexes, loss of sensation, and some weakness in the 
right foot.  However, he was still able to heel and toe walk 
on examination, and there is no objective evidence of atrophy 
in the right lower extremity.

Therefore, the Board concludes that these manifestations are 
consistent with a finding of no more than moderately severe 
incomplete paralysis, and that the preponderance of the 
evidence is against the assignment of a separate evaluation 
in excess of 40 percent for right leg sciatic syndrome.

Entitlement to an effective date earlier than March 25, 2003, 
for the grant of a TDIU

The veteran is also seeking entitlement to an earlier 
effective date for the grant of a TDIU.  

The Board notes that service connection is currently in 
effect for lumbosacral strain with degenerative disc disease, 
which has been evaluated as 40 percent disabling from 
September 3, 1997, and for right leg sciatic syndrome, which 
has been evaluated as 40 percent disabling from March 25, 
2003.  The veteran has a combined total rating of 60 percent 
from March 25, 2003.

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefore."  38 U.S.C.A. § 5110(a); see also 38 
C.F.R. § 3.400(o)(1).

An exception to that rule applies, however, under 
circumstances where evidence demonstrates that a factually 
ascertainable increase in disability occurred within the one-
year period preceding the date of receipt of a claim for 
increased compensation.   In such an instance, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. 
§ 5110(b)(2) (West 2002); see also 38 C.F.R. § 3.400(o)(2) 
(2003); Harper v. Brown, 10 Vet. App. 125 (1997).

A TDIU claim is a claim for increased compensation, and the 
effective date rules for increased compensation apply to a 
TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000).

A total disability rating based upon individual 
unemployability due to service-connected disabilities is 
assigned when service-connected disabilities result in such 
impairment of mind or body that the average person would be 
precluded from following a substantially gainful occupation.  
38 C.F.R. §§ 3.340, 4.15 (2004).  If there is only one 
service-connected disability, it must be rated at 60 percent 
or more; if there are two or more service-connected 
disabilities, at least one must be rated at 40 percent or 
more and the combined rating must be at least 70 percent.  38 
C.F.R. § 4.16(a).

In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to impairment caused by non-service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2004).

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.

In this case, the veteran filed an informal claim for an 
increased evaluation for lumbosacral strain with degenerative 
disc disease in September 1997.  At that time, his service-
connected lumbosacral strain with degenerative disc disease 
was evaluated as 10 percent disabling.  Thereafter, in a 
February 2000 rating decision, the RO awarded a 40 percent 
disability evaluation and assigned an effective date of 
September 3, 1997.  Subsequently, in July 2003, the RO 
awarded a separate 40 percent disability evaluation for right 
leg sciatic syndrome and assigned an effective date of March 
25, 2003.

The RO selected the effective date of March 25, 2003, for the 
grant of right leg sciatic syndrome because it corresponded 
with the dates of VA orthopedic and neurological examinations 
in which it was found that there had been a significant 
worsening of the radiculopathy symptoms in the veteran's 
right lower extremity.

At that time, the RO also granted entitlement to a TDIU, 
effective March 25, 2003.  In doing so, the RO noted that the 
March 2003 VA examinations contained the first findings that 
the veteran had become totally unemployable due to his 
service-connected back disability.  It was also noted that, 
because the veteran had granted service connection for right 
leg sciatic syndrome at 40 percent from March 25, 2003, this 
was the earliest date on which he met the percentage 
requirements of 38 C.F.R. § 4.16.  

Considering the foregoing, the Board finds that the RO is 
correct that, prior to March 25, 2003, the veteran did not 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a), for TDIU.  In fact, prior to that time, the 
veteran's disability rating was 10 percent from March 1, 1977 
to September 2, 1997 and 40 percent thereafter.

However, pursuant to 38 C.F.R. § 4.16(b), when a claimant is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
fails to meet the percentage requirements for eligibility for 
a total rating set forth in 38 C.F.R. § 4.16(a), such case 
shall be submitted for extraschedular consideration in 
accordance with 38 C.F.R. § 3.321.

The Board does not have the authority to assign an 
extraschedular TDIU rating in the first instance, although 
appropriate cases must be referred to the Director of the VA 
Compensation and Pension Service for such extraschedular 
consideration.  Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board has considered whether the veteran has been shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service- connected disability prior 
to March 25, 2003, so as to warrant referral of this case for 
extraschedular consideration.

However, having reviewed the complete record, and for the 
reasons and bases set forth below, the Board finds that the 
preponderance of the competent and probative evidence is 
against the assignment of a TDIU on an extraschedular basis.

In reaching this conclusion, the Board considered that the 
veteran has a high school education, and that his employment 
experience consists primarily of work as a furniture salesman 
and an auctioneer.

The Board has also considered the fact that the veteran was 
awarded SSI benefits based on unemployability from July 1998, 
and that it was noted in the decision that he had in fact 
stopped working in November 1997.  However, this decision was 
based on impairment caused by both the service-connected back 
disability and a non service-connected heart disorder.  Thus, 
the Board finds this decision to be less probative than the 
medical evidence of record prior to March 2003 that deals 
specifically with the service-connected back disorder.

As discussed in detail above, the March 2003 VA examinations 
demonstrated a significant worsening of the veteran's 
radiculopathy in the right lower extremity.  Prior to that 
date, repeated physical examination had established that the 
back disability was primarily manifested by subjective 
complaints of pain and severe limitation of motion.  

With respect to the period prior to March 2003, the Board 
finds the most probative evidence of record regarding the 
impact of his back disability on his employability to be the 
report of the December 1999 VA examination.  In the report, 
the examiner found that the impairment caused by the back 
disability had limited the types of work he could perform, 
but that he could still work in a sedentary to light duty 
type of job as long as he could change positions several 
times throughout the day.  

Therefore, while the Board has considered the veteran's 
reports of having been unemployed since 1997, the Board finds 
that the greater weight of the credible evidence establishes 
that the veteran was still capable of performing a 
substantially gainful occupation until March 2003.  As noted, 
the record reveals that the veteran his high school 
education, and worked for many years as a furniture salesman 
and auctioneer.  Moreover, the age of the veteran may not be 
considered as a factor in the award of TDIU.  The competent 
medical evidence of record reveals that the veteran's 
service-connected back disability had a limited impact on his 
employability prior to March 2003, but did not prevent him 
from working in a sedentary to light duty type of job in 
which he could change positions several times a day.

The Board notes that the 40 percent disability rating 
assigned prior to March 2003 is a recognition that industrial 
capabilities are impaired.  See Van Hoose, supra.  However, 
the competent medical evidence of record does not indicate 
that the veteran was incapable of substantially gainful 
employment due to his service-connected condition prior to 
March 25, 2003; therefore, referral for a TDIU on an extra-
schedular basis prior to that date is not warranted.  See 38 
C.F.R. §§ 3.321(b)(1), 4.16(b) (2003).

Entitlement to permanency of the TDIU

In the July 2003 SSOC, the RO granted the veteran's claim of 
entitlement to a TDIU.  In a subsequent September 2003 
letter, the RO again advised the veteran that his claim of 
entitlement to a TDIU had been granted.  In that letter, the 
RO also advised the veteran that, based on the finding of 
individual unemployability, as well as a finding that no 
future examinations would be necessary, entitlement to DEA 
benefits had also been established.

The veteran's attorney subsequently submitted a statement 
indicating that the veteran wished to establish the 
permanency of the TDIU.  In a response letter dated in 
February 2004, the RO advised the veteran that the permanency 
of the TDIU had already been established.  In that regard, 
the RO noted that he had been advised in the September 2003 
letter that he had also been awarded DEA, which can only be 
awarded once entitlement to a permanent and total disability 
rating has been established.  The RO also issued another 
letter directly to the veteran's attorney in April 2004 
advising him of these same facts.

However, the RO subsequently received another statement from 
the veteran's attorney in which he disagreed that the RO's 
previous decision had established the permanency of the 
veteran's TDIU.  He specifically requested that an SOC be 
issued on the matter.

Thereafter, in July 2004, the RO issued an SOC in which it 
again determined that the permanency of the veteran's TDIU 
had been established.  The RO again noted that the veteran 
had been advised in the September 2003 letter that he had 
also been awarded DEA, which can only be awarded once 
entitlement to a permanent and total disability rating has 
been established.  The RO also noted that the veteran and his 
attorney had been advised in the February 2004 and April 2004 
letters that the benefit being sought had already been 
awarded.

The veteran's attorney subsequently submitted a VA Form 9 in 
which he argued that the veteran had not been awarded 
entitlement to permanency of his TDIU in the July 2003 
decision, as the RO was asserting, and that he should be 
specifically awarded that benefit.

VA law provides that DEA may be paid to a child or surviving 
spouse of a veteran who meets certain eligibility 
requirements, one of which is that the veteran have a 
permanent and total service-connected disability.  See 38 
U.S.C.A. §§ 3500, 3501 (West 2002); 38 C.F.R. § 3.807 (2004).  
As noted above, the veteran has been awarded Chapter 35 
benefits and is currently receiving a TDIU based on his 
service-connected back disability.  

As reflected in correspondence from the RO dated in February 
2004 and April 2004, and the July 2004 SOC, the veteran's 
lumbosacral spine disability is considered permanent and 
total.

While the Board acknowledges that the July 2003 SSOC and the 
September 2003 notification letter may not have been clear on 
this matter, thus justifying the attorney's initial concern, 
the RO has clearly indicated on numerous occasions since that 
time that permanency of the veteran's total rating has been 
established.

Because the permanency claim has been granted, there is no 
remaining case or controversy over which the Board has 
jurisdiction.  Cf. Swan v. Derwinski, 1 Vet. App. 20, 22-23 
(1990) [Court adheres to "case or controversy" limitation as 
to standing to appeal].  Therefore, the claim is dismissed.


ORDER

An increased rating for the service-connected lumbosacral 
strain, with degenerative disc disease is denied.  

Entitlement to a rating in excess of 40 percent for right leg 
sciatic syndrome, for the period on and after March 25, 2003, 
is denied.

Entitlement to an effective date earlier than March 25, 2003, 
for the award of a TDIU is denied.

The claim of entitlement to permanency of the TDIU is 
dismissed.


	                        
____________________________________________
	N. R. Robin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


